DEPARTMENT OF HEALTH &
HUMAN SERVICES Health Care
Financing Administration
Center for Medicaid and State
Operations 7500 Security
Boulevard Baltimore, MD
21244-1850
JUL 19 1999
Dear State Medicaid Director:
This letter is to transmit the revised Form HCFA-416, the annual reporting form
for Early and Periodic Screening, Diagnostic and Treatment (EPSDT) services
and accompanying instructions. This form was developed in consultation with the
Medicaid Matemal and Child Health Technical Advisory Group and was
approved by the Office of Management and Budget on June 30. As you know,
section 1902(a)(43) requires states to report annually to the Health Care Financing
Administration (HCFA) certain data about the delivery of EPSDT services. We
believe this new form will assist HCFA and states to capture more reliable
EPSDT data in both fee-for-service and managed care settings.
The major changes to the form and instructions are:
the use of each state s individual periodicity schedule to determine their
participation and screening ratios;
the use of specific CPT codes in counting EPSDT screens;
expanded data reporting on dental services; and
a new reporting element on the number of screening blood lead tests
provided to children under the age of 6.
The old Form HCFA-416 expired on March 31, 1998. This new form should be
used for reporting data for the current fiscal year (October 1, 1998 through
September 30, 1999), which is due April 1, 2000. We are in the process of revising
the appropriate sections of the State Medicaid Manual. If you have any questions
regarding this information please contact Teresa Gardner at (410) 786-3289 or
Cindy Ruff at

(410) 786-5916. Thank you for your attention to this matter.

David S. Cade Director Family and Children s Health Programs Group
Enclosures
cc:
All HCFA Regional Administrators
All HCFA Associate Regional Administrators for Medicaid and State Operations
Lee Partridge Director, Health Policy Unit American Public Human Services
Association
Joy Wilson Director, Health Committee National Conference of State Legislatures
Matt Salo Senior Health Policy Analyst National Governors Association

